Citation Nr: 1761071	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  15-03 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD); and, if so, whether the criteria for service connection for an acquired psychiatric disorder are met.


REPRESENTATION

Veteran represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active service from May 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

Based on the medical evidence of record, the claim for service connection for PTSD has been recharacterized into a claim for service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The October 2008 decision that denied the Veteran's claim for entitlement to service connection for PTSD was not appealed, nor was new and material evidence received during the appeal period. 

2.  The evidence received since the October 2008 decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for an acquired psychiatric disorder.



CONCLUSIONS OF LAW

1.  The October 2008 decision that denied the Veteran's claim for entitlement to service connection for PTSD is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

2.  New and material evidence has been received and, as such, the claim for entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Discussion of VCAA compliance is not required as the Veteran's petition to reopen the claim is granted, as discussed further below.  

New and Material Evidence 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The threshold to reopen a claim is low and does not require new and material evidence regarding each element of the claim that was not proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran filed an original claim for service connection for PTSD in July 2005 that was denied in an October 2005 rating decision.  The Veteran did not submit a timely appeal or additional evidence within the applicable appeal period.  A subsequent petition to re-open the claim was filed in March 2006 and the claim was denied in an October 2008 Board decision.  The Veteran did not submit a timely appeal or additional evidence within the applicable appeal period.  Accordingly, the October 2008 Board decision is final.  Most recently, a petition to reopen the claim was submitted in October 2012.  New evidence submitted since the final October 2008 decision includes a March 2016 medical opinion indicating that the Veteran may have a diagnosis of PTSD associated with service.  As the above-mentioned evidence is new and material, is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To this limited extent only, the claim is granted.


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for PTSD is warranted and, to this extent only, the appeal is granted. 


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder as due to service in the Republic of Vietnam.  Though the Veteran's representative requested in a November 2017 letter that the Veteran's claim not be remanded, the Board finds that additional development is required prior to adjudication.  

A January 2013 VA examination found a diagnosis of depressive disorder NOS and ruled out a diagnosis of PTSD under the DSM-IV criteria.  A February 2013 VA opinion noted that depressive disorder was less likely than not incurred in or caused by service.  The examiner opined that the Veteran's depression was fueled by his medical conditions and physical deterioration, to include osteoarthritis, chronic back pain, and G6PD deficiency.  He noted that the Veteran's first psychiatric treatment occurred in the early 2000s.  He additionally cited to medical literature indicating that G6PD deficiency and chronic low back pain are linked to depression.

An April 2013 summary from Dr. G.T.G. provided diagnoses of paranoid schizophrenia and PTSD.  Dr. G.T.G. stated that he understood that the Veteran's emotional problems date back to military experience.  A rationale was not provided.  

An April 2016 report by psychologist L.R. provided a diagnosis of PTSD with depression, and noted that the Veteran met diagnostic criterions A through C under the DSM-V.  Additionally, L.R. opined that the Veteran's PTSD with depression is at least as likely as not a result of his combat exposure.  In rendering this diagnosis and opinion, L.R. cited heavily to the Veteran's reported stressor of a grenade explosion and the submission of declassified military records.  

Service records indicate that the Veteran served as a combat engineer with Company "A" of the 7th Engineer Battalion from July 1969 to March 1970.  The submitted declassified records indicate that the Company "A" of the 7th Engineer Battalion was tasked with maintenance responsibilities and daily mine sweeps in Danang.  However, a review of the declassified records does not show that from July 1969 to March 1970, Company "A" or the Veteran was engaged in combat or experienced a grenade explosion that resulted in two deaths.  See VAOPGCPREC 12-99 (October 18, 1999); Wood v. Lewinski, 1 Vet. App. 190, 193 (1991) (noting that serving in a combat zone is not the same as serving in combat).  Significantly, the record does not appear to contain statements from the Veteran himself that describes engagement or exposure to combat.  Rather, the Veteran has generally asserted that he experienced trauma from witnessing a grenade explosion in Vietnam.  Indeed, in a September 2005 statement, the Veteran described witnessing a grenade explosion that resulted in the death of two men, but did not describe any combat involvement.  Additionally, in a January 2013 VA examination, the Veteran reported that an ammunition depot exploded after some Marines were playing with grenades and that the Marines either died or were wounded.  Regardless, the Board notes that when reading the record in the light most favorable to the Veteran, the declassified military records and the April 2016 report from L.R. indicate that the Veteran's psychiatric disorder may be related to a fear of hostile military activity as Company "A" was noted to conduct mine sweeps in a combat zone.  

The Board finds that remand is warranted for clarification of the nature and etiology of the Veteran's various psychiatric diagnoses.  On remand, a medical opinion should be provided as to whether the Veteran's claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (2017).  Additionally, a medical opinion should be provided with respect to the etiology of any acquired psychiatric diagnoses other than PTSD.  In rendering these opinions, the clinician should address the Veteran's claimed stressor and the July 1981 VA medical records indicating anxiety and/or a nervous problem.  Further, in light of the January 2013 VA examination, an opinion should be provided on whether the Veteran's acquired psychiatric disorder is related to his service-connected right knee residuals, which includes degenerative joint disease.  

Finally, the record indicates that the Veteran is in receipt of Social Security Administration disability benefits for paranoid disorder with generalized anxiety disorder and/or schizophrenic disorder.  Accordingly, an attempt should be made to obtain any associated medical records from the Social Security Administration.  Efforts should also be made to obtain any outstanding VA and/or private medical records.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request Social Security Administration records and associated medical records relevant to the Veteran's claim.  If unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the claims file.  

2.  Obtain any outstanding VA and/or private medical records not already of record relating to the claim.  If VA is unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the claims file.  

2.  Thereafter, forward the Veteran's claims file to a psychologist or psychiatrist for an addendum opinion on the nature and etiology of the Veteran's acquired psychiatric disorder.  If the clinician determines that the Veteran should be provided another examination, one should be scheduled.  The clinician is requested to review the electronic claims file, to include this remand.  Following review of the claims file, the clinician should respond to the following:

a)  Identify any acquired psychiatric disability present since October 2012.  If a diagnosis of PTSD is not found, the clinician should provide a rationale and address the prior PTSD diagnoses.  If multiple diagnoses are found, the clinician should attempt to distinguish which symptoms are attributable to specific diagnoses, to the extent possible. 

The clinician's attention is invited to the January 2013 VA diagnosis of depressive disorder NOS; the April 2013 diagnoses of paranoid schizophrenia and PTSD; and the April 2016 diagnosis of PTSD with depression under the DSM-V criteria.  

b)  For any diagnosis of PTSD, state whether the claimed stressor is adequate to support a diagnosis of PTSD and whether it is at least as likely as not (50 percent or more probability) that PTSD is related to service, to include exposed to a fear of hostile military activity.

For purposes of the examination, the clinician is directed to assume as true that the Veteran was exposed to a fear of hostile military activity during service with Company "A" of the 7th Engineer Battalion.

The clinician's attention is invited to: the Veteran's September 2005 statement that he witnessed a grenade explosion that resulted in the death of two men; the Veteran's January 2013 report that an ammunition depot exploded after some Marines were playing with grenades and either died or were wounded; the declassified records submitted in April 2016 indicating that the Company "A" of the 7th Engineer Battalion was tasked with maintenance responsibilities and mine sweeps in a combat zone; and the April 2016 opinion from psychologist L.R. linking the Veteran's disorder to service.

c)  For each diagnosis found other than PTSD, state whether it is at least as likely as not (50 percent or greater degree of probability) that an acquired psychiatric disorder had its onset during or is otherwise related to service.  

The clinician's attention is invited to: the July 1981 VA medical records indicating anxiety and/or a nervous problem; the Veteran's September 2005 statement that he witnessed a grenade explosion that resulted in the death of two men; the Veteran's January 2013 report that an ammunition depot exploded after some Marines were playing with grenades and either died or were wounded; the declassified records submitted in April 2016 indicating that the Company "A" of the 7th Engineer Battalion was tasked with maintenance responsibilities and daily mine sweeps in a combat zone; and the April 2016 opinion from psychologist L.R. linking the Veteran's disorder to service.

d)  For each diagnosis found other than PTSD, state whether it is at least as likely as not (50 percent or greater degree of probability) that an acquired psychiatric disorder is caused by or aggravated by service-connected right knee residuals.  The clinician's attention is invited to the January 2013 VA examination indicating that depressive disorder may be related to osteoarthritis. 

Aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability.  If aggravation is found, the clinician should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disorder found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the service-connected disability.

The phrase "at least as likely as not" does not mean "within the realm of possibility," but rather that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinion offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


